Exhibit 10.7

 

EXECUTIVE CHANGE OF CONTROL AGREEMENT

 

THIS EXECUTIVE CHANGE OF CONTROL AGREEMENT is executed to be effective as of the
1st day of July, 2008 (“Effective Date”), by and between CH2M HILL Companies,
Ltd., an Oregon corporation (“CH2M HILL”), and Mark A. Lasswell (“Executive”).

 

RECITALS

 

A.                                 The Board of Directors of CH2M HILL considers
the establishment and maintenance of a sound and vital management team to be
essential to protecting and enhancing the best interests of CH2M HILL and its
stockholders; and

 

B.                                   The Board of Directors recognizes that the
possibility of a change in control may arise and that such possibility, and the
uncertainty and questions which it may raise among senior management, may result
in the departure or distraction of senior management personnel to the detriment
of CH2M HILL and its stockholders; and

 

C.                                   Executive currently serves as an officer or
director of CH2M HILL or one of its subsidiaries; and

 

D.                                  The Board of Directors has determined that
it is in the best interests of CH2M HILL and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued and undivided
dedication to duties in the event of any threat of or occurrence of events that
could lead to a change in control of CH2M HILL, without being influenced by the
Executive’s uncertainty of his/her own situation; and

 

E.                                    The Board of Directors has authorized the
undersigned to enter into this Agreement on behalf of CH2M HILL.

 

For and in consideration of the premises and the mutual covenants and agreements
herein contained, CH2M HILL and Executive hereby agree as follows.

 

AGREEMENT

 

Article 1.  Definitions

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

1.1          “Board” means the Board of Directors of CH2M HILL.

 

1.2          “Cause” means:

 

a.                                     A material breach by Executive of his/her
duties and responsibilities (other than as a result of incapacity due to
physical or mental illness) which is (i) demonstrably willful, continued and
deliberate on Executive’s part, or (ii) committed in bad faith and without
reasonable belief that such breach is in the best interests of CH2M HILL; or
(iii) a willful failure to follow the lawful and reasonable directions of the
Board, that remain uncured five (5) business days following the Board’s
provision of written notice regarding such failure to the Executive.  For
purposes of clause (a)(ii), any act,

 

--------------------------------------------------------------------------------


 

or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for CH2M HILL shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of CH2M HILL; or

 

b.                                    The Executive’s conviction of, or plea of
nolo contendere to, a felony involving willful misconduct which is materially
and demonstrably injurious to CH2M HILL.

 

c.                                     “Cause” shall not exist unless and until
CH2M HILL has delivered to Executive a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) calendar days’ notice to Executive and
an opportunity for Executive, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clause (a) or (b) above has occurred and specifying the particulars thereof
in detail.  CH2M HILL must first notify Executive of any event believed to
constitute Cause within thirty (30) calendar days following CH2M HILL’s
knowledge of its existence or such event shall not constitute “Cause” under this
Agreement.

 

1.3                               “Change of Control Event” or “COC” means the
occurrence of any one of the following events:

 

a.                                     Any one person, or more than one person
acting as a group, acquires ownership of stock of CH2M HILL that, together with
stock held by such person or group, constitutes more than 50% of the total Fair
Market Value of CH2M HILL stock.  However, if any one person or more than one
person acting as a group, owns more than 50% of the total Fair Market Value of
CH2M HILL stock, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of CH2M HILL (or to
cause a change in the effective control of CH2M HILL).

 

b.                                    There is a change in the effective control
of CH2M HILL.  A change in the effective control of CH2M HILL occurs on the date
that either:

 

(i)                  Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of CH2M
HILL that represents 30% or more of the total voting power of CH2M HILL stock;
or

 

(ii)               a majority of members of CH2M HILL ‘s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of CH2M HILL ‘s board of directors
prior to the date of the appointment or election.

 

c.                                     Any one person, or more than one person
acting as a group, acquires ownership of all or substantially all of the assets
of CH2M HILL.

 

d.                                    The stockholders of CH2M HILL approve a
plan of liquidation or dissolution of CH2M HILL and such transaction is
consummated.

 

--------------------------------------------------------------------------------


 

For purposes of the definition in this Section 1.3 Persons Acting as a Group
shall have the following meaning: Persons will not be considered to be acting as
a group solely because they purchased stock of CH2M HILL at the same time, or as
a result of the same public offering.  However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of Change in Control under Section 409A of
the Code (“Section 409A”).

 

e.                                     Termination Ahead of COC.  
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment is terminated (actually or pursuant to a Constructive Termination as
described in section 1.8 below) prior to a Change of Control Event, and
Executive reasonably demonstrates that such termination was at the request or
suggestion of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change of Control Event and a Change of
Control Event involving such third party occurs, then for all purposes of this
Agreement, the date of a Change of Control Event shall mean the date immediately
prior to the date of such termination of employment.

 

1.4                               “COC Period” means the period of time
beginning with a Change of Control Event and ending two (2) years following such
Change of Control Event.

 

1.5                               “Code” means the United States Internal
Revenue Code of 1986, as amended.

 

1.6                                 “Date of Termination” means:

 

a.                                     The effective date on which Executive’s
employment by CH2M HILL or successor terminates as specified in a written notice
to the other by CH2M HILL, successor, or Executive, as the case may be,
delivered pursuant to section 9.7, or

 

b.                                    If Executive’s employment with CH2M HILL
or successor terminates by reason of death, the date of death of Executive, or

 

c.                                     In case of Constructive Termination, the
date on which CH2M HILL or successor notifies the Executive of the action that
constitutes Constructive Termination (section 1.8).

 

d.                                      A Date of Termination shall not occur
unless the Executive Separates from Service with the Company.

 

1.7                               “ELTI” means the incentive offered under the
Executive Officers Long Term Incentive Plan or similar incentive that may
replace ELTI that provides performance-based

 

--------------------------------------------------------------------------------


 

compensation to select senior executive officers and ensures full deductibility
of benefits paid under the Plan as performance-based compensation under Code
§162(m).

 

1.8                               “Good Reason” or “Constructive Termination”
means, without Executive’s express written consent, the occurrence of any of the
following after a Change of Control Event or as provided in section 1.3(e):

 

a.                                     Change in Responsibilities:

 

(i)                                    the assignment to Executive of any duties
or responsibilities inconsistent in any material adverse respect with
Executive’s position(s), duties, responsibilities or status immediately prior to
such Change of Control Event (including any diminution of such duties or
responsibilities); or

 

(ii)                                 a material adverse change in Executive’s
reporting responsibilities, titles or offices with CH2M HILL or successor as in
effect immediately prior to such Change of Control Event.

 

b.                                    Change in Compensation.  Any material
reduction by CH2M HILL or successor in Executive’s total compensation package,
including any material adverse change in the annual salary, the incentive bonus
ranges and targets, or the timing of payment of same as compared to the
compensation package in effect immediately prior to such Change of Control
Event.

 

c.                                       Change in Location.    Any requirement
of CH2M HILL or successor that Executive:

 

(i)                                    be based anywhere more than twenty-five
(25) miles from the facility where Executive is located at the time of the
Change of Control Event; or

 

(ii)                                 travel on CH2M HILL or successor’s business
to an extent substantially greater than the travel obligations of Executive
immediately prior to such Change of Control Event.

 

d.                                      Change in Benefits:

 

(i)                                   the failure of CH2M HILL or successor to
continue in effect any employee benefit and fringe benefit plans and policies or
deferred compensation plans in which Executive is participating immediately
prior to such Change of Control Event, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits; or

 

(ii)                                the taking of any action by CH2M HILL or
successor which would adversely affect Executive’s prior participation in or
reduce Executive’s accrued benefits under any employee benefit and fringe plans
or deferred compensation plans in which Executive is participating immediately
prior to such Change of Control Event; or

 

(iii)                             the failure of CH2M HILL or successor to
provide Executive and Executive’s dependents welfare benefits that are
substantially comparable

 

--------------------------------------------------------------------------------


 

to the benefits available to them immediately prior to such Change of Control
Event at a substantially comparable cost to Executive; or

 

(iv)                            the failure of CH2M HILL or successor to provide
Executive with paid vacation at levels in effect for Executive immediately prior
to such Change of Control Event or as the same may be increased from time to
time thereafter.

 

e.                                       Office and Support Staff.  A material
negative change in the office or offices, personal secretarial and other
assistance, provided to Executive compared to the most favorable of the
foregoing provided to the Executive by CH2M HILL at any time during the 120-day
period immediately preceding the Change of Control Event or, if more favorable
to the Executive, as provided generally at any time thereafter with respect to
other peer executives of CH2M HILL or successor.

 

f.                                       Assumption of this Agreement.  The
failure of CH2M HILL to assign and obtain the assumption of this Agreement from
any successor as contemplated in section 3.5 below.

 

g.                                    Inadvertent Action.  An action taken in
good faith and which is remedied by CH2M HILL or successor within thirty (30)
calendar days after receipt of notice thereof given by Executive shall not
constitute Good Reason or Constructive Termination under this Agreement. 
Executive must provide notice of termination of employment within thirty (30)
calendar days of Executive’s knowledge of an event constituting “Good Reason” or
such event shall not constitute Good Reason or Constructive Termination under
this Agreement.   To constitute Good Reason or Constructive Termination the
Executive must terminate employment within 2 years from the date of the initial
occurrence of an event described in Section 1.8.

 

1.9                               “ISVEU” means stock value equivalent units
offered under the CH2M HILL Companies, Ltd. International Deferred Compensation
Plan.

 

1.10                         “LTI” means the incentive offered under the
Long-Term Incentive Plan to selected senior executives of CH2M HILL or similar
bonus that may replace LTI at a future date.  In current form this incentive
bonus is tied to specific three-year performance targets with payments made
during the year immediately following the year in which the target performance
period terminated.

 

1.11                         “Phantom Stock” means contractual rights to amounts
equal to value of CH2M HILL Stock over time provided to selected employees
pursuant to CH2M HILL Phantom Stock Plan, as amended from time to time, and any
successor plan.

 

1.12                         “SAR” means contractual rights to amounts equal in
value to CH2M HILL Stock appreciation over time provided to selected employees
pursuant to CH2M HILL Stock Appreciation Rights Plan, as amended from time to
time, and any successor plan.

 

1.13                         “Separation from Service” means a termination of
services provided by the Executive whether voluntarily or involuntarily, other
than by reason of death or disability, as determined by CH2M HILL in accordance
with Treas. Reg. §1.409A-1(h).  In determining whether the Executive has
experienced a Separation from Service, the following

 

--------------------------------------------------------------------------------


 

provisions shall apply:

 

A Separation from Service shall occur when the Executive has experienced a
termination of employment with CH2M HILL.  The Executive shall be considered to
have experienced a termination of employment when the facts and circumstances
indicate that the Executive and CH2M HILL reasonably anticipate that either
(i) no further services will be performed for CH2M HILL after a certain date, or
(ii) that the level of bona fide services the Executive will perform for CH2M
HILL after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed by the Executive (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Executive if the Executive has been providing services to
CH2M HILL less than 36 months).

 

1.14                         “Specified Employee” shall mean any Executive who
is determined to be a “key employee” (generally the top 50 ranked employees by
compensation for the prior calendar year) for the applicable period, as
determined annually by CH2M HILL in accordance with Treas. Reg. §1.409A-1(i).

 

1.15                         “STI” means the incentive offered under the
Short-Term Incentive Plan to selected CH2M HILL employees on an annual basis or
similar bonus that may replace STI at a future date.  STI bonus is historically
paid in the first quarter of the year immediately following the year with
respect to which it is awarded.

 

1.16                         “Stock” means CH2M HILL common stock.

 

1.17                         “Stock Options” means options to purchase CH2M HILL
stock at an agreed strike price granted from time to time to selected CH2M HILL
employees pursuant to CH2M HILL Stock Option Plans.

 

1.18                         “Subsidiary” means any corporation or other entity
in which CH2M HILL has a direct or indirect ownership interest of fifty percent
(50%) or more of the total combined voting power of the then-outstanding
securities of such corporation or other entity entitled to vote generally in the
election of directors or in which CH2M HILL has the right to receive fifty
percent (50%) or more of the distribution of profits or of the assets on
liquidation or dissolution.

 

1.19                         “SVEUs” means stock value equivalent units offered
under the CH2M HILL Pre-Tax and Post-Tax Deferred Compensation Plans.

 

1.20                         “VAR” means a Value Appreciation Right bonus
offered to a selected group of senior management and technologists in the
Communications Group of CH2M HILL pursuant to the CH2M HILL Communications Group
Value Appreciation Incentive Plan, as amended from time to time, and any
successor plan.

 

1.21                         “Window Period” means the period of at least ten
(10) business days commencing on the business day next following signing of the
agreement or plan of organization which will result in a COC and during which
the Executive will be required to make certain elections described in this
Agreement.

 

--------------------------------------------------------------------------------


 

Article 2.  Obligations of Executive

 

2.1                               Continuing Employment.  Executive agrees that
in the event of any threat or occurrence of or negotiation or other action that
could reasonably lead to, or create the possibility of a Change of Control
Event, Executive shall not voluntarily leave the employ of CH2M HILL without
Good Reason for a period of thirty (30) calendar days following the Change of
Control Event unless CH2M HILL or successor specifically agrees otherwise

 

2.2                               Assistance with Transition.  The Executive
agrees that in the event of termination (by the Executive voluntarily or by CH2M
HILL or successor subsequent to the Change of Control Event, but not in case of
a Constructive Termination) he/she shall act diligently to assist CH2M HILL or
successor with transition of his/her responsibilities to another executive
designated by CH2M HILL or successor.  Such assistance obligation shall not
extend beyond thirty (30) calendar days after the Date of Termination and shall
be limited in scope to tasks and consultations necessary for orderly transition
and shall not unduly burden the Executive or interfere in any way whatsoever in
his/her pursuits of alternative employment.  All expenses of the Executive
related to such assistance shall be promptly reimbursed by CH2M HILL or
successor.

 

2.3                               Confidentiality.  Executive agrees to hold in
a fiduciary capacity for the benefit of CH2M HILL all secrets or confidential
information, knowledge or data relating to CH2M HILL, any of its Subsidiaries
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by CH2M HILL or its Subsidiaries, and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  After
termination of the Executive’s employment with CH2M HILL, the Executive shall
not, without the prior written consent of CH2M HILL or successor or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than CH2M HILL or successor and
those designated by it.

 

2.4                               In no event shall an asserted violation of the
provisions of sections 2.2 or 2.3 constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.

 

Article 3.  Obligations of CH2M HILL and/or Successor

 

3.1                               Payment on COC.  The “COC Year” is defined for
this article as the fiscal year in which a Change of Control Event occurs.  At
closing of the transaction resulting in the Change of Control Event or, if there
is no such closing, within thirty (30) calendar days of the Change of Control
Event becoming effective, CH2M HILL or successor shall pay to the Executive in
immediately available funds, a lump sum cash amount equal to the sum of:

 

a.                                     Prior Year STI.  If not yet paid, the
Executive’s annual STI bonus due for the fiscal year immediately preceding the
COC Year.  To the extent that the STI amount due for such prior fiscal year has
not yet been determined by the Board, the amount shall be deemed to be the
target STI bonus designated for the Executive for that fiscal year; and

 

b.                                    Prior Year LTI.  If not yet paid, the
Executive’s LTI bonus due for the LTI period that terminates in the fiscal year
immediately preceding the COC Year, calculated as provided in the LTI Plan; and

 

--------------------------------------------------------------------------------


 

c.                                     Prior Year ELTI.  If not yet paid, the
Executive’s ELTI bonus due for the ELTI period that terminates in the fiscal
year immediately preceding the COC year, calculated as provided in the ELTI
Plan; and

 

d.                                    Pro-rata Current Year STI.  A pro rata
portion, as of the date of COC, of Executive’s annual STI bonus in an amount at
least equal to:

 

(i)                                   the Executive’s target STI bonus for the
COC Year; multiplied by

 

(ii)                                a fraction, the numerator of which is the
number of days in the COC Year through the date when COC becomes effective and
the denominator of which is three hundred sixty-five (365).

 

e.                                     Pro-rata Current LTI.  A pro-rata
portion, as of the date of COC, of Executive’s LTI bonus payouts for open bonus
periods that include the COC Year, calculated as provided in the LTI Plan; and

 

f.                                       Pro-rata Current ELTI.   A pro-rata
portion, as of the date of COC, of Executive’s ELTI bonus payouts for open bonus
periods that include the COC year, calculated as provided in the ELTI Plan; and

 

g.                                    Deferred Compensation.  Pursuant to a
written election of the Executive during the Window Period selecting such
payment, any compensation previously deferred by Executive other than pursuant
to a tax-qualified plan (together with any interest and earnings thereon) and
any accrued vacation, in each case to the extent not yet paid for all amounts
deferred or accrued prior to October 3, 2004, and the earnings credited thereto.

 

If no amount is paid with respect to this paragraph (g) in connection with the
COC, then the deferred compensation described in this paragraph (g) shall
continue to be administered in accordance with the terms of the applicable
deferred compensation plans or programs and the existing elections of the
Executive under such plans or programs.  Unless the Executive agrees otherwise,
CH2M HILL or successor shall establish separate rabbi trusts or a separate
structure within its existing rabbi trusts to fund CH2M HILL’s or successor’s
obligations to the Executive with respect to such unpaid deferred compensation.

 

h.                                    Offsets.  Any amounts paid under
paragraphs (a) through (f) immediately above shall be a respective offset to any
amounts remaining to be paid to the Executive for the COC Year, in the case of
the STI bonus, and for the open bonus periods that include the COC Year, in the
case of the LTI bonus and the ELTI bonus.  In no event shall the Executive be
required to return all or any portion of payments under paragraphs (a) through
(f) above.

 

3.2                               Treatment of Stock Options, SARs, VARs, Stock
and SVEU Holdings.  At closing of the transaction resulting in the Change of
Control Event or, if there is no such closing, within thirty (30) calendar days
of Change of Control Event becoming effective, CH2M HILL or successor shall
cause the following:

 

a.                                     Vesting.  With respect to any Stock
Options, SARs, VARs, Stock, Phantom Stock, SVEUs, ISVEUs and instruments tied
directly or indirectly to the value of Stock, held by the Executive on the date
COC becomes effective, (i) cancellation of all

 

--------------------------------------------------------------------------------


 

restrictions on awards of restricted Stock, Phantom Stock or ISVEUs and
(ii) full and immediate vesting (to the extent not already vested) of, and
application of immediate exerciseability or unrestricted redemption rights with
respect to, all outstanding Stock Options, SARs, VARs, SVEUs, ISVEUs and other
stock-based awards.  The period for exercising Stock Options shall be extended
by ninety (90) calendar days following the date when COC becomes effective.

 

b.                                      Redemption.  To the extent such awards
are not subject to Section 409A, the redemption of all Phantom Stock, SARs,
SVEUs and ISVEUs of the Executive at the greater of (i) the price per share of
Stock which was paid to secure the COC or (ii) the Stock price in effect
immediately prior to the Change of Control Event.

 

c.                                       Cashout.  Provided that at the time
immediately prior to COC, Stock does not have a public market and continues to
be traded through a CH2M HILL internal market or equivalent, CH2M HILL or
successor shall cash out the Executive’s Stock and Stock Option holdings at the
greater of (i) the price per share of Stock which was paid to secure the COC or
(ii) the Stock price in effect immediately prior to the Change of Control Event.

 

3.3                                 Payment on COC Termination.  If during the
COC Period the Executive terminates employment with CH2M HILL for Good Reason,
or if CH2M HILL or successor terminates the employment of Executive (actually or
through Constructive Termination) other than

 

(w)                             for Cause; or

 

(x)                               as a result of Executive’s death; or

 

(y)                               due to Executive’s absence from Executive’s
duties with CH2M HILL or successor on a full-time basis for at least one hundred
eighty (180) consecutive days as a result of Executive’s incapacity due to
physical or mental illness; or

 

(z)                                 as a result of Executive’s mandatory
retirement (not including any mandatory early retirement) in accordance with
CH2M HILL’s or successor’s retirement policy generally applicable to its
salaried employees of responsibilities and rank similar to the Executive’s as in
effect immediately prior to the Change of Control Event, or in accordance with
any retirement arrangement established with respect to Executive with
Executive’s written consent;

 

then, CH2M HILL or successor shall pay to Executive within thirty (30) calendar
days following the Date of Termination, as compensation for services rendered to
CH2M HILL and/or successor, in immediately available funds:

 

a.                                     Salary.  Executive’s base salary, accrued
vacation, and any accrued compensation previously deferred by Executive other
than pursuant to a tax-qualified plan (together with any interest and earnings
thereon), through the Date of Termination, in each case to the extent not yet
paid; plus

 

--------------------------------------------------------------------------------


 

b.                                    Severance.  A lump-sum severance amount
equal to 2.99 times:

 

(i)                                    Executive’s highest annual rate of base
salary in effect during the twelve (12) month period prior to the Date of
Termination, plus

 

(ii)                                 Executive’s target STI bonus for the fiscal
year in which Executive’s Date of Termination occurs.

 

c.                                     Continuation of Benefits.  In addition to
severance payment listed above, CH2M HILL or successor shall continue to
provide, for a period equal to the period the Executive would be entitled to
continuation coverage under a group health plan of CH2M HILL under Code §4980B
following the Date of Termination but in no event after Executive’s attainment
of age sixty-five (65), Executive (and Executive’s dependents if applicable)
with the same level of medical, dental, benefits and through the end of the last
day of the second taxable year of CH2M HILL following the Date of Terminations
for accident, disability, life insurance and any other similar welfare benefits
in place as of the Date of Termination upon substantially the same terms and
conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to Executive’s Date of Termination (or, if more
favorable to Executive, as such benefits and terms and conditions existed
immediately prior to the COC); provided that, if Executive cannot continue to
participate in CH2M HILL’s or successor plans providing such benefits, CH2M HILL
or successor shall otherwise provide such benefits on the same after-tax basis
as if continued participation had been permitted.  Notwithstanding the
foregoing, in the event Executive becomes employed with another employer and
becomes eligible to receive welfare benefits from such employer, the welfare
benefits described herein shall be secondary to such benefits during the period
of Executive’s eligibility, but only to the extent that CH2M HILL or successor
reimburses Executive for any increased cost and provides any additional benefits
necessary to give Executive the benefits provided hereunder.

 

d.                                    Vesting in Retirement Plans.  On the Date
of Termination, all amounts contributed by CH2M HILL for the account of the
Executive pursuant to CH2M HILL’s retirement plans, including the Defined
Contribution Pension Plan, Deferred Compensation Retirement Plan, Employee Stock
Plan and Tax-Deferred Savings Plan (401(k)), or successor’s equivalents, shall
fully vest, and the Executive will be paid in cash an amount equal to all CH2M
HILL or successor contributions that would have been made by CH2M HILL or
successor during the entire COC Period assuming the company paid the
contributions at rates comparable to those in the two years preceding the Date
of Termination; provided that if full vesting in the CH2M HILL retirement plans
would violate applicable provisions of the plans or the Code, the Executive will
be paid in cash an amount equal to the amount forfeited by the Executive in such
retirement plans.

 

e.                                     Cashout.  Amounts due from the cashout or
redemption of all Executive’s Stock, Stock Options, Phantom Stock, SARs, SVEUs,
and ISVEUs if any, not otherwise cashed out or redeemed pursuant to sections
3.2(b) and (c) and/or obtained thereafter, at the price per share of Stock which
was paid to secure the COC.

 

f.                                         Section 409A.  Anything in this
Agreement to the contrary notwithstanding, if (A) 

 

--------------------------------------------------------------------------------


 

on the date of termination of Executive’s employment with CH2M HILL or a
subsidiary, any of CH2M HILL’s stock is publicly traded on an established
securities market or otherwise, (B) the Executive is determined to be  a
Specified Employee”, (C) the payments exceed the amounts permitted to be paid
pursuant to Treasury Regulations section 1.409A-1(b)(9)(iii) and (D) such delay
is required to avoid the imposition of the tax set forth in Section 409A as a
result of such termination, the Executive would receive any payment that, absent
the application of this Section 3(f), would be subject to interest and
additional tax imposed pursuant to Section 409A as a result of the application
of Section 409A, then no such payment shall be payable prior to the date that is
the earliest of (1) 6 months and 1 day after the Executive’s termination date,
(2) the Executive’s death or (3) such other date as will cause such payment not
to be subject to such interest and additional tax (with a catch-up payment equal
to the sum of all amounts that have been delayed to be made as of the date of
the initial payment).  It is the intention of CH2M HILL and the Executive that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A.  To the extent such potential
payments or benefits could become subject to such Section, CH2M HILL and the
Executive shall cooperate to structure the payments with the goal of giving the
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed.

 

3.4                               Greatest Net Benefit.  Anything in this
Agreement to the contrary notwithstanding, in the event that the Executive
determines (at his/her expense) that the receipt of any payments hereunder would
subject the Executive to tax under Code §4999 or a successor provision, CH2M
HILL or successor shall reduce the payment due to the Executive hereunder to the
extent necessary, if at all, so that the net (after tax) benefit of the payments
to the Executive is maximized.  In order to comply with Section 409A, the
reduction or elimination will be performed in the order in which each dollar of
value subject to an Award reduces the parachute payment for purposes of  Code
§280G  to the greatest extent.

 

3.5                               Assignment of Agreement.  Concurrently with
any Change of Control, CH2M HILL shall cause any successor or transferee
unconditionally to assume, by written instrument delivered to Executive (or his
beneficiary or estate), all of the obligations of CH2M HILL hereunder.  Failure
of CH2M HILL to obtain such assumption prior to the effectiveness of any such
Change of Control shall be a breach of this Agreement and shall constitute Good
Reason entitling the Executive to resign, within thirty (30) calendar days of
consummation of such Change of Control, and receive compensation hereunder.

 

Article 4.  Withholding Taxes

 

CH2M HILL or successor may withhold from all payments due to Executive (or his
beneficiary or estate) hereunder all taxes which, by applicable federal, state,
local or other law, CH2M HILL or successor is required to withhold therefrom.

 

Article 5.  Term and Termination

 

5.1                                 a.             This Agreement replaces and
supercedes all COC agreements the Executive holds with CH2M HILL as of the
Effective Date.  Execution of this Agreement

 

--------------------------------------------------------------------------------


 

constitutes notice and acceptance of termination (including any requisite
waivers of notice periods for such termination) of all outstanding COC
agreements.

 

b.                                    Term.  This Agreement shall be effective
as of the Effective Date and shall continue in effect for twelve (12) months
thereafter.  The Agreement shall automatically renew for an indefinite number of
twelve (12) months consecutive terms unless and until CH2M HILL provides the
Executive with written notice of cancellation of the Agreement at least thirty
(30) calendar days prior to such automatic renewal.  Notwithstanding the
delivery of any such cancellation notice, however, this Agreement shall continue
in effect until the end of the COC Period, if the COC shall have occurred during
the term of this Agreement or within six months following the termination date
stated in the cancellation notice.

 

5.2          Termination.  This Agreement shall terminate upon :

 

a.                                     Termination prior to COC.  Termination of
Executive’s employment with CH2M HILL prior to a Change of Control Event (except
as otherwise provided in section 1.3(d) above);

 

b.                                    Termination after COC.

 

(i)                                   Executive’s termination of his/her
employment with CH2M HILL for any reason except for Good Reason;

 

(ii)                                Termination of Executive employment by CH2M
HILL or successor for Cause;

 

(iii)                             Termination of Executive employment as a
result of his/her death;

 

(iv)                            Absence, as outlined in section 3.3; or

 

(v)                               Retirement, as outlined in section 3.3;

 

c.                                     The end of the COC Period; or

 

d.                                    Cancellation in accordance with section
5.1.

 

Article 6.  Agreement Survives Changes of Control

 

6.1                               This Agreement shall not be terminated by any
Change of Control.  In the event of any Change of Control, the provisions of
this Agreement shall be binding upon the surviving or resulting corporation.  If
the person or entity to which such assets are transferred has not agreed to be
bound by the provisions of this Agreement, this Agreement will continue to be
binding upon CH2M HILL.

 

6.2                               This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.

 

--------------------------------------------------------------------------------


 

Article 7.  Full Settlement

 

CH2M HILL’s or successor’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall be in lieu
and in full settlement of all other separation payments to Executive under any
previous severance or employment agreement between the Executive and CH2M HILL
or a successor, and, with respect to amounts payable in connection with a
termination of employment within the COC Period, such agreements shall be null
and void.  In addition, payments made under Section 3.1 and 3.2 shall be in full
settlement of the compensation and benefit obligations to which the payments
relate under the plan, program or agreement under which such promises, awards or
grants were made.  As a condition of payment of amounts due the Executive under
this Agreement in connection with a termination of employment, the Executive
shall be required to execute a Release and Settlement Agreement within 30 days
of his/her termination of employment, in the form reasonably determined by CH2M
HILL or successor, in which the Executive shall acknowledge satisfaction of CH2M
HILL’s or successor’s obligations under this Agreement and such programs, plans,
and agreements under which such promises, awards or grants were made.

 

Article 8.  Employment With Subsidiaries

 

Employment with CH2M HILL for purposes of this Agreement shall include
employment with any Subsidiary or successors in interest of CH2M HILL.

 

Article 9.  Miscellaneous

 

9.1                               Mitigation.  In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement
and, except as provided in section 3.4, such amounts shall not be reduced
whether or not Executive obtains other employment.

 

9.2                               Setoff.  CH2M HILL’s or successor’s
obligations hereunder shall not be affected by any setoff, counterclaim,
recoupment, defense or other claim, right or action that CH2M HILL or successor
may have against Executive or others.

 

9.3                               Governing Law; Validity.  The interpretation,
construction and performance of this agreement shall be governed by and
construed and enforced in accordance with the internal laws of the state of
Colorado without regard to the principle of conflicts of laws.  The invalidity
or unenforceability of any provision of this agreement shall not affect the
validity or enforceability of any other provision of this agreement, which other
provisions shall remain in full force and effect.

 

9.4                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

 

9.5                               Indemnification and Reimbursement of
Expenses.  If any contest or dispute shall arise under this Agreement involving
termination of Executive’s employment with CH2M HILL or successor or involving
the failure or refusal of CH2M HILL or successor to perform fully in accordance
with the terms hereof, CH2M HILL or successor shall, to the fullest extent
permitted by law, indemnify and reimburse Executive for all legal fees and
expenses incurred by Executive in connection with such contest or dispute
(regardless of the lack of finality or the result thereof), within thirty (30)
calendar days of receipt of

 

--------------------------------------------------------------------------------


 

evidence thereof, together with interest in an amount equal to the prime rate
published in the Wall Street Journal, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
end of such 30 day period through the date of payment thereof.  To the extent
that a final order subject to no further appeal determines that all or any part
of the position taken by Executive was frivolous or advanced in bad faith, the
court shall order the Executive to repay an amount to CH2M HILL or its successor
as the court shall equitably determine.

 

9.6                               Waivers.  No provision of this Agreement may
be modified or waived unless such modification or waiver is agreed to in writing
and signed by Executive and by a duly authorized officer of CH2M HILL or
successor.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Failure by Executive or CH2M HILL or successor to insist upon
strict compliance with any provision of this Agreement or to assert any right
Executive or CH2M HILL or successor may have hereunder, including without
limitation, the right of Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

 

9.7.                            Notice.

 

a.                                     For purposes of this Agreement, all
notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly given when delivered or five
(5) business days after deposit in the U.S.  mail, certified and return receipt
requested, postage prepaid, addressed as follows:

 

If to the
Executive:                                                                                         
Mark A. Lasswell
4045 Lions Paw Street
Castle Rock, CO 80124

 

If to CH2M
HILL:                                                                                           
CH2M HILL Companies, Ltd.  or successor
9191 South Jamaica Street
Englewood, CO   80112
Attn: Corporate Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

b.                                    A written notice of Executive’s Date of
Termination by CH2M HILL or Executive, as the case may be, to the other, shall:

 

(i)                                    indicate the specific termination
provision in this Agreement relied upon;

 

(ii)                                 to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated; and

 

(iii)                              specify the termination date (which date
shall be not less than fifteen (15) nor more than sixty (60) calendar days after
the giving of such notice).

 

--------------------------------------------------------------------------------


 

The failure by Executive or CH2M HILL or successor to set forth in such notice
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or CH2M HILL or successor hereunder or
preclude Executive or CH2M HILL or successor from asserting such fact or
circumstance in enforcing Executive’s or CH2M HILL’s or successor’s rights
hereunder.

 

9.8.                            Section 409A.  With respect to payments under
this Agreement, for purposes of Section 409A, each severance payment and
reimbursement payment will be considered one of a series of separate payments.

 

IN WITNESS WHEREOF, CH2M HILL has caused this Agreement to be executed by a duly
authorized officer of CH2M HILL and Executive has executed this Agreement as of
the day and year first above written.

 

 

CH2M HILL COMPANIES, LTD.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ M. Catherine Santee

 

/s/ Mark A. Lasswell

 

M. Catherine Santee,

 

Name:  Mark A. Lasswell

 

Chief Financial Officer and Secretary

 

 

 

--------------------------------------------------------------------------------